Name: Commission Regulation (EEC) No 2115/76 of 20 August 1976 laying down general rules for the import of wines, grape juice and grape must
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 8 . 76 Official Journal of the European Communities No L 237/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2115/76 of 20 August 1976 laying down general rules for the import of wines , grape juice and grape must as is necessary the content, of the certificate and analysis report should be specified and conditions for their use should be laid down ; Whereas, to prevent fraud, it should be verified that the certificate and, if applicable, the analysis report do in fact relate to the consignment imported ; whereas to this end it is essential that the document or docu ­ ments accompany each consignment until it is placed under the Community control arrangements ; Whereas, to take account of trade practices, it is neces ­ sary that where a consignment is divided up, the competent authorities should be empowered to have drawn up under their supervision an extract of the certificate and analysis report, and that such extracts should accompany each new consignment resulting from the division ; Whereas Article 28a of Regulation (EEC) No 816/70 prohibits the release for direct human consumption of wines which have undergone oenological processes not allowed by Community rules ; whereas for purposes of the application of that provision to imported wines in cases where Community Regula ­ tions lay down different rules for different wine ­ growing zones, a table of equivalence between these zones and the various third countries must be esta ­ blished ; Whereas, to avoid administrative difficulties, transi ­ tional measures should be adopted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 816/70 of 28 April 1970 laying down additional provi ­ sions for the common organization of the market in wine ('), as last amended by Regulation (EEC) No 11 67/76 (2), and in particular Articles 28 (4), 28a (2) and 35 thereof, Having regard to Council Regulation (EEC) No 1848/76 of 27 July 1976 laying down general rules for the import of wines, grape juice and grape must (3), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 1770/72 of 3 August 1 972 (4 ), as last amended by Regulation (EEC) No 637/76 (5 ), laid down rules of application relating to the additional conditions with which wines imported from third countries for direct human consumption have to comply ; whereas Council Regu ­ lation (EEC) No 1160/76 of 17 May 1 976 (6) amended Article 28 of Regulation (EEC) No 816/70 , in parti ­ cular by extending to grape juice , grape must and all wines the requirement that on importation they should be accompanied by a certificate issued by an agency in the third country of origin and further, if they are intended for human consumption , by an analysis report drawn up by a body or service desig ­ nated by the third country in which the product origi ­ nates ; whereas in these circumstances Regulation (EEC) No 1770/72 should be replaced ; Whereas, to facilitate supervision by the competent authority of the Member States , the form , and in so far HAS ADOPTED THIS REGULATION : Article 1(') OJ No L 99 , 5 . 5 . 1970, p . 1 . (2 ) OJ No L 135, 24 . 5 . 1976, p . 42 . (3 ) OJ No L 204, 30 . 7 . 1976, p . 5 . (4) OJ No L 191 , 21 . 8 . 1972, p . 31 . (5 ) OJ No L 81 , 27 . 3 . 1976, p . 18 . (o OJ No L 135, 24 . 5 . 1976, p . 1 . The certificate and analysis report which , pursuant to the first and second indents respectively of Article 28 ( 1 ) (a) of Regulation (EEC) No 816/70 , must accom ­ No L 237/2 Official Journal of the European Communities 28 . 8 . 76 pany imported products shall meet the requirements laid down in this Regulation . Article 2 Community language to be specified by the authori ­ ties of the Member State in which it is counter ­ stamped . 5 . The document and the extract shall bear a serial number allocated in the case of the document by the official agency issuing the certificate and in the case of the extract by the customs office counterstamping the latter . Article 3 The document and the extract shall be valid only if they are drawn up in accordance with the provisions of this Regulation . Article 4 1 . The agencies and laboratories referred to in Article 28 ( 1 ) (a) of Regulation (EEC) No 816/70 may not appear on the lists to be drawn up unless : (a) they are approved or appointed by the authorities of the exporting third country ; (b) they undertake to provide the Commission and the Member States on request with all information necessary to assess the particulars given on the document . 2 . The lists shall be kept up to date, in particular to take account of any changes of address and/or names of agencies or laboratories . 1 . (a) For each consignment, the certificate and analysis report shall be contained in a single document entitled 'Document for the import of wines , grape juice or grape must' (hereinafter referred to as 'the document '), to be drawn up on a Form V.I.I , a model of which appears in Annex I hereto . However, where a product is not intended for direct human consumption , the analysis report section need not be completed . (b) Where before entry into free circulation a consignment covered by a document is to be re-consigned after being divided up, an extract from the said document shall be prepared for each new consignment resulting from the divi ­ sion . This extract , entitled ' Extract from a docu ­ ment for the import of wines , grape juice or grape must' (hereinafter called ' the extract '), shall be prepared by the person concerned on a Form V.I.2, a model of which appears in Annex II hereto . (c) Where a consignment is to be re-consigned complete before entry into free circulation , no extract shall be prepared unless the person concerned so requests . (d) Subparagraphs (b) and (c) shall apply also where a consignment covered by an extract is further re-consigned , whether complete or divided up , before entry into free circulation . 2 . Forms V.I.I and V.I.2 shall consist of a typed or handwritten original and one copy produced by carbon or other like simultaneous process . The orig ­ inal and its copy shall accompany the product . 3 . The size of the forms shall be approximately 210 x 300 mm . The paper used shall be of a weight of not less than 40 g/m 2 and shall be : They shall be revised : (a) if the condition set out in paragraph 1 (a) is no longer fulfilled or if an agency or laboratory does not fulfil one of the obligations assumed by it ; (b) if it proves necessary to add or withdraw an official agency or laboratory . 3 . The Commission shall prepare lists and keep them up to date in accordance with this Article and shall publish them in the 'C' series of the Official Journal of the European Communities. Article 5 For the purpose of this Regulation 'consignment means a quantity of a product consigned by one consignor to one consignee and for which a single extract counterstamped .  red for the original document ,  white for the copy of the document,  blue for the original extract ,  yellow for the copy of the extract . Article 6 4. The document and the extract shall be completed either in typescript or by hand and in the latter case they shall be printed legibly in ink . The document shall be drawn up in one of the official languages of the Community . It may also be drawn up in the or one of the official languages of the exporting country . The extract shall be drawn up in an official 1 . The original and the copy of the document or extract shall , on completion of the customs formalities required for putting into free circulation the consign ­ ment to which it relates, be handed over to the author ­ ities of the Member State in which such formalities is carried out . 28 . 8 . 76 No L 237/3Official Journal of the European Communities Annex III hereto as comparable to the third country concerned. Article 8 The third countries referred to in Article 2 (2) of Regu ­ lation (EEC) No 1848/76 are listed in Annex IV to this Regulation . Article 9 The authorities shall , where necessary, endorse the document or extract accordingly, return the original to the person concerned and keep the copy for at least two years . 2. Where a consignment is to be re-consigned complete before entry into free circulation , the new consignor shall give the customs authorities controlling the consignment the document or extract relating thereto and, where appropriate, a Form V.I.2 with Part A completed . The authorities, after verifying that the particulars entered on the document or previous extract corres ­ pond to those on the Form V.I.2, shall counterstamp the form which shall then be equivalent to an extract, and endorse the document or previous extract accord ­ ingly. They shall return the extract and the original of the document or previous extract to the new consignor and keep the copy of the document or prev ­ ious extract for at least two years . However, a Form V.I.2 need not be completed where a consignment of a product is re-exported to a third country. 3 . Where a consignment is to be divided up before entry into free circulation , the persons concerned shall give to the customs authorities controlling the consign ­ ment to be divided up the document or extract relating thereto and, in respect of each new consign ­ ment, a Form V.I.2 with Part A completed . The authorities after verifying that the particulars entered on the document or extract correspond to those on the Form V.I.2 for each consignment, shall counterstamp the form, which shall then be equiva ­ lent to an extract, and endorse accordingly the docu ­ ment or extract on which it was based . They shall return the extract and the document or original extract to the person concerned and keep the copy of the document or original extract for at least two years . 1 . The provisions of this Regulation shall not apply to wines shown to have been dispatched from the third country in question before the date on which this Regulation took effect . 2 . Until 30 June 1977 the provisions of this Regula ­ tion shall not apply to : (a) wine forming part of the belongings of individuals who are moving house ; (b) quantities of wine, subject to a maximum of one hectolitre per consignment, imported for experi ­ mental purposes of a scientific or technical nature ; (c) wine intended for and sent directly to diplomatic, consular or similar establishments and imported under the exemptions accorded to them ; (d) wine held on board international means of trans ­ port as victualling supplies ; (e) wine imported for trade fairs under the relevant customs arrangements, provided that the wine in question is put up in containers of a capacity not exceeding two litres. 3 . Nothing in the provisions of this Regulation shall affect the operation of the arrangements appli ­ cable to persons living in frontier zones . Article 10 Regulation (EEC) No 1770/72 is hereby repealed. Article 11 Article 7 This Regulation shall enter into force on 1 September 1976. However : Subject to derogation by the Council , products origi ­ nating in third countries may be offered or delivered for direct human consumption only on condition that they were produced :  in accordance with oenological practices not prohi ­ bited by Community provisions, or, in default of such provisions, by the legislation of the consignee Member State , as regards the production of Community products , and  in the case of the oenological practices referred to in Articles 18 , 19 and 20 of Regulation (EEC) No 816/70 , in accordance with the limits specified for the Community wine-growing zone indicated in  as regards grape juice (including grape musts) not containing spirit, with an added sugar content exceeding 30 % by weight, falling within heading No 20.07 of the Common Customs Tariff, it shall apply from the second date laid down in the second paragraph of Article 41 of Regulation (EEC) No 1160/76,  as regards grape juice (including grape musts) other than those referred to above, sparkling wines and liqueur wines, it shall apply from 1 December 1976 . No L 237/4 Official Journal of the European Communities 28 . 8 . 76 This Regulation shall be binding in its entirety and directly applicable in all Member States . t Done at Brussels, 20 August 1976. For the Commission P.J. LARDINOIS Member of the Commission ! ANNEX / V . l. 1 Country of origin No A 000 000 DOCUMENT FOR THE IMPORTATION OF WINES, GRAPE JUICE OR GRAPE MUST ORIGINAL to be retained by the importer A. CERTIFICATE I , the undersigned ( 1 ) guarantee that the consignment described below : is intended for direct human consumption (a ) is not intended for direct human consumption (a ) Volume (2 )Number of packages , nature , marks and reference Nos Description and colour of product Number of bottles consigned by ( 3 ) to (4 ) complies with the provisions governing production and entry into circulation in 5 is/ is not intended for human consumption ( a ) if intended for direct human consumption and has not been subjected to oenological processes permitted under current Community provisions relating to the import in question . ( a ) Delete as appropriate . ( Place ) ( Date ) Name and address of official agency (Signature and stamp) B ANALYSIS REPORT I , the undersigned ( 6 ) certify that the consignment decribed in the above certificate has the following analytical characteristics : For grape musts or grape juice : ( a ) density (f ) volatile acidity (g ) citric acidityFor wine and grape musts still in fermentation : ( h ) total sulphur dioxide( b ) total alcoholic strength (c ) actual alcoholic strength For all products : ( d ) total dry extract ( i ) presence of products obtained from varieties resulting from interspecific crossings (direct-producer hybrids ) or from other varieties not of the species vitis vinifera ( 7 ) ( e ) total acidity ( Place ) ( Date ) Name and address of laboratory (Signature and stamp) l 1 ) Name and official title of person in charge of the official agency . ( 2 i Give amount in figures in hi and litres . J 3 j Full name and address of consignor . (4 ) Full name and address of consignee . ( 5 ) Name of country of origin of the wine . ( 8 ) Name and official title of person in charge of the laboratory . ('I Answer 'yes' or 'no '. ATTRIBUTIONS 1 2 3 4 5 Volume A. Available B. Attributed Reference number and date of the extracts Reference number and date of accompanying documents ( 1 ) or customs documents Full name and address of the consignee named on the extract or on the accompanying document Stamp of the responsible authority A. B. A. B. A. B. A. B. A. B. A. B. ( 1 ) Where required by Community rules . Country of origin No A 000 000 V.1.1 DOCUMENT FOR THE IMPORTATION OF WINES, GRAPE JUICE COPY for the competent agency OR GRAPE MUST A. CERTIFICATE I , the undersigned ( 1 ) guarantee that the consignment described below  is intended for direct human consumption ( a )  is not intended for direct human consumption (a ) Number of packages , nature , marks and reference Nos Description and colour of product Number of bottles Volume ( 2 ) consigned by ( 3 ) to (4 ) complies with the provisions governing production and entry into circulation in 5 is/ is not intended for human consumption ( a ) if intended for direct human consumption and has not been subjected to oenological processes permitted under current Community provisions relating to the import in question . ' ( a ) Delete as appropriate . ( Place ) ( Date ) Name and address of official agency ( Signature and stamp) B ANALYSIS REPORT I , the undersigned ( 6 ) certify that the consignment decribed in the above certificate has the following analytical characteristics : For grape musts or grape juice : ( a ) density (f ) volatile acidity (g ) citric acidityFor wine and grape musts still in fermentation : ( h ) total sulphur dioxide( b ) total alcoholic strength (c ) actual alcoholic strength For all products : ( d ) total dry extract ( i ) presence of products obtained from varieties resulting from interspecific crossings ( direct-producer hybrids ) or from other varieties not of the species vitis viniferaV ) ( e ) total acidity ( Place ) ( Date ) Name and address of laboratory ( Signature and stamp) ( 1 I Name and official title of person in charge of the official agency . ! 2 ) Give amount in figures in hi and litres .3 j Full name and address of consignor .4 ) Full name and address of consignee . ( 5 ) Name of country of origin of the wine .(6 ) Name and official title of person in charge of the laboratory . ( 7 ) Answer yes ' or 'no ' ATTRIBUTIONS 1 2 3 4 5 Volume A. Available B. Attributed Reference number and date of the extracts Reference number and date of accompanying documents ( 1 ) or customs documents Full name and address of the consignee named on the extract or on the accompanying document Stamp of the responsible authority A. B. A. B. A. B. A. B. A. B. A. B. ( 1 ) Where required by Community rules . ANNEX EXTRACT FROM No A 000 000 V.1.2 A DOCUMENT FOR THE IMPORTATION OF WINES, GRAPE JUICE OR GRAPE MUST ORIGINAL to be retained by the importer A. CONSIGNOR'S DECLARATION I , the undersigned ( 1 ) declare that the consignment described below : Number of packages, nature , marks and reference Nos Description and colour of product Number of bottles Volume (2 ) consigned to ( 3 ) is the subject (4 ) of Document V.I.I No issued by ( 5 ) on of Extract V.1.2 No counterstamped by the customs office of ( 6 ). on and A. of a CERTIFICATE guaranteeing that this product : complies with the provisions governing production and release on the market in ( 5 ) ; if intended for direct human consumption and has not been subjected to oenological processes not permitted under Community provi ­ sions relating to the import in question ( 6 ) ; and B. of an ANALYSIS REPORT certifying that it has the following analytical characteristics : For grape musts or grape juice : ( a ) density ( f ) volatile acidity (g ) citric acidityFor wine and grape musts still in fermentation ( h ) total sulphur dioxide(b ) total alcoholic strength (c ) actual alcoholic strength For all products : (d ) total dry extract ( i ) presence of products obtained from varieties resulting from interspecific crossings ( direct-producer hybrids ) or from other varieties not of the species vitis viniferal 1 ) (e ) total acidity ( Place ) ( Date ) ( Signature of consignor ) B CUSTOMS ENDORSEMENT Declaration certified true ( Place ) ( Date ) Name and address of customs office ( Signature and stamp ) (') Full name and address of consignor ( 5 \ Name of country which issued Document V.I.1 . ( 2 j Give amount in figures in hi and litres ( 6 Name of customs, office whic*i endorsed Extract V.1.2 .I 3) Full name and address of consignee . ( 7 ) Answer 'yes ' or ' no ' (4 ) Delete as appropriate . ATTRIBUTIONS 1 2 3 4 5 Volume A. Available B. Attributed Reference number and date of the extracts Reference number and date of accompanying documents ( 1 ) or customs documents Full name and address of the consignee named on the extract or on the accompanying document Stamp of the responsible authority A. B. A. B. A. B. A. B. A. B. A. B. ( i ) Where required by Community rules . No A 000 000 EXTRACT FROM V.I.2 A DOCUMENT FOR THE IMPORTATION OF WINES, GRAPE JUICE OR GRAPE MUST COPY for the competent agency A CONSIGNOR'S DECLARATION I , the undersigned ( 1 ) declare that the consignment described below Number of bottlesNumber of packages , nature , marks and reference Nos Description and colour of product Volume ( 2 ) consigned to ( 3 ) is the subject ( 4 ) of Document V.1.1 No issued by ( 5 ) on of Extract V.I.2 No counterstamped by the customs office of ( 6 ). on and A. of a CERTIFICATE guaranteeing that this product : complies with the provisions governing production and release on the market in ( 5 ) ; if intended for direct human consumption and has not been subjected to oenological processes not permitted under Community provi ­ sions relating to the import in question ( 6 ) ; and B. of an ANALYSIS REPORT certifying that it has the following analytical characteristics : For grape musts or grape juice : ( a ) density ( f ) volatile acidity (g ) citric acidityFor, wine and grape musts still in fermentation ( h ) total sulphur dioxide( b ) total alcoholic strength (c ) actual alcoholic strength For all products : ( d ) total dry extract ( i ) presence of products obtained from varieties resulting from interspecific crossings ( direct-producer hybrids ) or from other varieties not of the species vitis vinifera ( 7 ) . . . . ( e ) total acidity ( Place ) ( Date ) ( Signature of consignor ) B CUSTOMS ENDORSEMENT Declaration certified true ( Place ) ( Date ) Name and address of customs office ( Signature and stamp ) I 1 ) Full name and address of consignor I 5 ) Name of country which issued Documert V.I 1 ( 2 j Give amount in figures in hi and litres ( 6 j Name of customs office which endorsed Extract V.I.2 j3 ) Full name and address of consignee ( 7 ) Answer yes ' or ' no '. (4 ) Delete as appropriate . ATTRIBUTIONS 1 2 3 4 5 Volume A. Available B. Attributed Reference number and date of the extracts Reference number and date of accompanying documents ( 1 ) or customs documents Full name and address of the consignee named on the extract or on the accompanying document Stamp of the responsible authority A. B. A. B. A. B. A. B. A. B. A. B. ( i ) Where required by Community rules . 28 . 8 . 76 No L 237/ 13Official Journal of the European Communities ANNEX III Distributions of production zones in third countries that are comparable to zones in the Community as laid down in Annex III to Regulation (EEC) No 816/70 Zone A : Zone B : Austria, German area of Switzerland. Zone C I : French and Italian speaking Switzerland. Zone C II : Portugal (Vinhos verdes region), Romania, Yugoslavia (Repubics of Slovenia, Croatia, Bosnia-Herzegovina, Serbia), Hungary (north trans-Danubian wine-growing regions, the north of Hungary and the wine-growing region of Tokaj-Hegyalja). Zone C III : All other production regions in third countries . ANNEX IV  Brazil  Canada  United States ,  Iran  Lebanon  People's Republic of China  Taiwan